I dissent from the conclusion reached by the majority of my associates; because, in all the main and material facts, this case cannot be distinguished from the Hunter case (112 N.Y. 371;126 N.Y. 18), which in turn rested upon the principle decided in the Solomon case (103 N.Y. 437). This train was a special train, which was not scheduled to stop at the station and upon which the plaintiff had no right to be carried. The plaintiff elected to leave his place of safety and to incur the peril of boarding a moving train for some purpose of convenience, upon the invitation of his friend, the conductor of the train. These were also the facts in the Hunter case; upon consideration of which this court determined that the plaintiff was guilty of contributory negligence and, therefore, should have been nonsuited. The distinction attempted now to be made between the cases does not amount to a substantial difference. It seems to me that in making this distinction we are unnecessarily introducing uncertainty in the law for the government of trial courts in negligence cases.
ANDREWS, Ch. J., O'BRIEN, BARTLETT and VANN, JJ., concur with MARTIN, J., for reversal; GRAY, J., reads for affirmance and HAIGHT, J., concurs.
Judgment reversed. *Page 431